                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                              BUTTE DIVISION


STEPHANIE VOLLMER-JUHL,                        Case No. CV-18-64 -BU-SEH
individually and as the parent and
natural guardian of M.B.J. a minor,           JUDGMENT IN A CIVIL CASE


                     Plaintiff,

  vs.

MOHAMMAD ABUDULAZIZ
ALBAYDAN,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED Pursuant to Order (Doc. 18), This case
 is DISMISSED without prejudice.

        Dated this 28th day of May, 2019.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ Heidi Gauthier
                                  Heidi Gauthier, Deputy Clerk
